Citation Nr: 1524767	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an earlier effective date than November 23, 2010, for a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The November 2010 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent rating effective June 17, 2009 (the date of receipt of the Veteran's request to reopen this claim).  The Veteran filed a notice of disagreement with the initial rating assigned; thereafter, a Statement of the Case increased the disability rating to 100 percent effective from November 23, 2010, for the Veteran's service-connected PTSD.  In a statement submitted with the Veteran's timely VA Form 9, he disagreed with the effective date assigned for the 100 percent rating for his service-connected PTSD.  As such, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  

The Board notes that the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in November 2010.  Because the RO has not adjudicated this issue in the first instance, the Board does not have jurisdiction over it.  As such, the Veteran's TDIU claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a November 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective June 17, 2009, the date of the Veteran's most recent petition to reopen this claim.  

2.  In November 2010, the Veteran filed a notice of disagreement with the initial rating assigned for his service-connected PTSD.  

3.  An August 2013 statement of the case assigned a 100 percent disability rating effective November 23, 2010, for the Veteran's service-connected PTSD; the Veteran asserted that he was entitled to an effective date of June 17, 2009, for a 100 percent rating for his service-connected PTSD.   

4.  The record evidence shows that, since June 17, 2009, the Veteran's PTSD has caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 17, 2009 for a 100 percent rating for service-connected PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  December 2009, September 2010,and August 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The October 2010 and November 2012 VA examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board will proceed to a decision.  

Earlier Effective Date Claim

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  Under DC 9411, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was granted a 100 percent rating for his PTSD on the basis of the November 2012 VA examination findings that reflected the presence of various symptoms including a determination by the VA examiner that the Veteran suffered from total occupational and social impairment; disorientation to time; persistent danger of hurting self; persistent delusions; difficulty in adapting to stressful circumstances; impaired impulse control; inability to establish and maintain effective relationships; near continuous depression affecting the ability to function independently appropriately and effectively; neglect of personal appearance and hygiene activities; spatial disorientation; disturbances of motivation and mood; panic attacks more than once a week; anxiety; chronic sleep impairment; and suspiciousness.  The VA examiner also assigned a GAF Score of 35-40, which indicates severe symptoms.  These symptoms and more, including audio and visual hallucinations, are largely present during the period prior to November 23, 2010, as reflected in his private psychiatric treatment records dating from May 2009 forward.  In addition, the Veteran has submitted competent and credible statements attesting to the severity of his PTSD.  

Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence supports assigning an earlier effective date of June 17, 2009, for a 100 percent rating for the Veteran's service-connected PTSD.  This is the earliest date that the 100 percent disability rating can be assigned as the Veteran appealed the initial disability rating assigned when service connection was granted effective from June 17, 2009.  As service connection for PTSD was not in effect prior to this date, it follows that entitlement to a disability rating of 100 percent prior to this date cannot be established.


ORDER

Entitlement to an earlier effective date of June 17, 2009, for a 100 percent rating for PTSD is granted.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


